UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ROBIN JERSTAD,
                                                              Docket No. 18-cv-10470 (JGK)
                                   Plaintiff,

         - against -


 NEW YORK VINTNERS LLC,

                                   Defendant.




                                   [PROPOSED] DEFAULT JUDGMENT

       Upon consideration of the Plaintiff’s motion for default judgment under Rule 55.2(b)(2)

of the Federal Rules of Civil Procedure and Local Rule 55.2; and the declaration of plaintiff’s

counsel Richard Liebowitz and exhibits attached thereto, and upon all prior papers and

proceedings filed herein, it is hereby:

       ORDERED, ADJUDGED and DECREED that:

       1.       Default judgment as to liability for copyright infringement under 17 U.S.C. § 501

                be entered against defendant New York Vintners LLC (“Defendant”);

       2.       Defendant is to pay $3,000.00 in actual damages under 17 U.S.C. § 504(b) for

                copyright infringement;

       3.       Defendant is to pay $10,000.00 in statutory damages under 17 U.S.C. § 1202(b)

                for removal and/or alteration of copyright management information;

       4.       Defendant is to pay $4037.50 in attorneys’ fees and $475.00 in costs pursuant to

                17 U.S.C. § 505;
5.    Defendant is to pay post-judgment interest under 28 U.S.C.A. § 1961;

6.    the Court retain jurisdiction over any matter pertaining to this judgment;

7.    this case is dismissed and the Clerk of the Court shall remove it from the Court

      docket.



New York, NY

Dated: ________________, 2019                       SO ORDERED.



                                                    ______________________________
                                                    Hon. John F. Koeltl (U.S.D.J.)
